08-5947-ag
    Lim v. Holder
                                                                                            BIA
                                                                                      Brennan, IJ
                                                                                    A094 813 895
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO
SUMMARY ORDERS FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.

           At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in
    the City of New York, on the 24 th day of February, two thousand and ten.

    PRESENT:
               ROBERT D. SACK,
               PETER W. HALL,
               DEBRA ANN LIVINGSTON,
                          Circuit Judges.
    _____________________________________

    SELLVA LIM,
              Petitioner,

                        v.                                 08-5947-ag
                                                                 NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, *
               Respondent.
    _______________________________________




                    *
                 Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
        Eric H. Holder, Jr., is automatically substituted for former Attorney General Michael
        B. Mukasey as respondent in this case.
FOR PETITIONER:                    Theodore N. Cox, New York, New York.

FOR RESPONDENT:                    Tony West, Assistant Attorney General; Janice K.
                                   Redfern, Senior Litigation Counsel; Gerard M.
                                   Alexander, Trial Attorney, Office of Immigration
                                   Litigation, United States Department of Justice,
                                   Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a Board of
Immigration Appeals (“BIA”) decision, it is hereby ORDERED, ADJUDGED, AND
DECREED, that the petition for review is DENIED.

        Sellva Lim, a native and citizen of Indonesia, seeks review of a November 12,
2008 order of the BIA, affirming the July 31, 2007 decision of Immigration Judge (“IJ”)
Noel Ann Brennan, which denied her application for asylum, withholding of removal, and
relief under the Convention Against Torture (“CAT”). In re Sellva Lim, No. A094 813
895 (B.I.A. Nov. 12, 2008), aff’g No. A094 813 895 (Immig. Ct. N.Y. City July 31,
2007). We assume the parties’ familiarity with the underlying facts and procedural
history in this case.

       Under the circumstances of this case, we review the decision of the IJ as
supplemented by the BIA. See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).
The applicable standards of review are well-established. Salimatou Bah v. Mukasey, 529
F.3d 99, 110 (2d Cir. 2008); Manzur v. U.S. Dep't of Homeland Sec., 494 F.3d 281, 289
(2d Cir. 2007).

       The agency did not err in its determination that the harm Lim alleged, consisting of
unwanted sexual touching and solicitation, primarily while riding public transportation,
and an incident where she was kicked by a classmate, did not rise to the level of past
persecution. See Ivanishvili v. U.S. Dep’t of Justice, 433 F.3d 332, 341 (2d Cir. 2006).
Moreover, the IJ properly considered the cumulative effect of the events, rather than
addressing the severity of each event in isolation. See Poradisova v. Gonzales, 420 F.3d
70, 79-80 (2d Cir. 2005).

        The agency also did not err in its determination that Lim failed to establish a
pattern or practice of persecution of ethnic Chinese non-Muslims in Indonesia. See
Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009). Indeed, the BIA’s determination
that the background materials did not establish a pattern or practice of persecution against
Chinese non-Muslims in Indonesia is supported by substantial evidence in the record.
Moreover, while the BIA has an obligation to consider all evidence relevant to an
applicant’s claim, it need not “expressly parse or refute on the record each individual

                                             2
argument or piece of evidence offered by the petitioner.” Wei Guang Wang v. BIA, 437
F.3d 270, 275 (2d Cir. 2006) (internal quotation marks omitted). To the extent that Lim
argues that the agency erred in failing to consider evidence in the record establishing a
pattern or practice of violence in Indonesia directed against women in particular, because
Lim failed to exhaust this argument before the BIA, we do not reach this argument. See
Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 120 (2d Cir. 2007). In sum, the agency
did not err in finding that Lim failed to establish a pattern or practice of persecution of
ethnic Chinese non-Muslims in Indonesia in light of the background materials in the
record and our precedent. See Santoso, 580 F.3d at 112.

        Because the agency did not err in concluding that Lim failed to establish a well-
founded fear of persecution if returned to Indonesia, the agency’s denial of Lim’s
application for asylum, withholding of removal, and CAT relief was not in error because
all three claims shared the same factual predicate. See Paul v. Gonzales, 444 F.3d 148,
156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir.
2005).

       For the foregoing reasons, the petition for review is DENIED. As we have
completed our review, any stay of removal that the Court previously granted in this
petition is VACATED, and any pending motion for a stay of removal in this petition is
DISMISSED as moot. Any pending request for oral argument in this petition is DENIED
in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit
Local Rule 34.2.

                                          FOR THE COURT:
                                          Catherine O’Hagan Wolfe, Clerk




                                             3